PER CURIAM.
The appellant appeals the summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 8.850. We affirm the summary denial of grounds one and three without discussion. In ground two, the appellant alleges that he was resentenced pursuant to his motion to correct illegal sentence without being present and represented by counsel. Because the trial court had discretion during the resentencing hearing, the appellant was entitled to be present and represented by counsel. See Jordan v. State, 143 So.3d 335, 339-40 (Fla.2014). We reverse the denial of ground two and remand for resentencing in accordance with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED.
WETHERELL, ROWE, and RAY, JJ., concur.